Citation Nr: 1520209	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of viremia, to include a heart disorder.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151, for postoperative residuals of a right thumb tendon laceration.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972, to include service in the Republic of Vietnam from August 1969 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In February 2015, the Veteran submitted a statement and a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in VBMS includes a copy of the February 2015 Written Brief Presentation.  The electronic folder in Virtual VA includes documents that are irrelevant or duplicates of those in the paper claim file.  

In the February 2015 letter, the Veteran stated that his right thumb disability was far worse than it was in 1979 when VA granted service connection.  He also stated that he should have received a compensable rating for his right thumb disability in 1979 or perhaps on his release from active duty.  It is unclear whether the Veteran wishes to file a claim for an increased evaluation or an earlier effective date for his right thumb disability.  Therefore, this correspondence is referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

Disability Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran has asserted that the in-service surgery to repair his right thumb flexor tendon was inadequate and that VA failed to provide adequate post-surgical care.  See March 2010 notice of disagreement.  He stated that a VA examiner told him that VA should have revised the surgery.  See August 2011 statement.  In his February 2015 letter, he said that he first went to the VA Hospital in Syracuse, New York, in 1979, seeking treatment for his right thumb.  He said he was told that there was nothing that could be done to help him.  

The Veteran's service treatment records indicate that he lacerated his right thumb picking up a piece of glass in January 1971.  The wound was examined, cleansed, and sutured.  Follow-up records indicate he had no flexor function in the tendon.  He underwent surgical repair in March 1971, which resulted in some limited flexion.  At his February 1972 separation examination, flexion in the right thumb was limited to 10 degrees.  

Currently, the claims file includes a report of an April 1979 VA examination, and VA treatment records dated from October 1998 to February 2012.  It is unclear whether the April 1979 VA examination was the 1979 visit to the VA Hospital that the Veteran was referring to in his February 2015 letter; however, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any additional outstanding records of VA treatment dated prior to October 1998.  See 38 C.F.R. § 3.159(c)(2) (2014).


Residuals of Viremia, to Include a Heart Disorder

The Veteran has asserted that his current heart disorder resulted from viremia in service.  

The Veteran's service treatment records reflect that he was admitted to a U.S. Naval Hospital for four days in April 1970 with a fever, headache, backache, and chills.  Diagnostic studies were normal.  The narrative summary indicates that following admission, he became afebrile and asymptomatic.  The discharge diagnosis was viremia.

First, a remand is required to obtain the Veteran's April 1970 in-patient treatment records.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.

Second, a remand is required to obtain private treatment records.  VA treatment records and the April 2010 VA examination report indicate that the Veteran received treatment for his heart from Central New York Cardiology.  Although records dated from November 2008 to November 2009 have been submitted, any outstanding records should be obtained.  See 38 C.F.R. § 3.159(c)(1) (2014). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service, including but not limited to treatment for viremia dated in April 1970.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right thumb and heart, to include Central New York Cardiology.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Syracuse VA Medical Center dated prior to October 1998 and to specifically include any records dated in 1979.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a supplemental VA opinion regarding the Veteran's claim for service connection for residuals of viremia or affording the Veteran a VA examination to ascertain the nature and etiology of any additional right thumb disability claimed due to VA care.  

4.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






